Title: To Thomas Jefferson from William C. C. Claiborne, 9 July 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            30 Miles from N. OrleansJuly 9th, 1806.
                        
                        I am now on my excursion to the Several Counties, and hope to accomplish my Journey in a short time;—Unless
                            indeed I should be arrested by Indisposition which is not improbable, for the Summer’s Heat is oppressive, and dangerous
                            to travelers.—
                        Mr. Graham after a series of misfortune put into the
                            Havanna’, & from whence he sailed for the United States on the 15th. Ultimo—I hope Mr. Graham will be enabled to repair
                            again to New-Orleans in October next, and that it will then be permitted me to return to the United States.—Among other objects of my Visit to the Seat of Government, I am desirous of an
                            opportunity of explaining in person, such parts of my official conduct as may be accepted to.
                        I have uniformly experienced in this quarter, the opposition of a  & if you will pardon the expression, an unprincipled faction;—Of this
                            faction, Mr. B. Clarke is a conspicuous and zealous member; I am apprized of his Intention to injure me (if in his power)
                            at the Seat of Government:— I know that he is collecting materials for his attack; he has written to Natchez, and
                            gives it in charge to one of his Party in that place, to collect & to forward to him, at his (Clarkes) expense, all the
                                Abusive pieces, which were published against me, during my
                            administration in the Mississ. Territory; He also envited by Letter, a Gentleman of Natchez, who was in opposition to me,
                            in the M.T. to resume his Pen, and has assured him, that great exertions would be made to obtain Complaints against me, from every quarter of this Territory.—
                        This Gentleman rejected with disdain Mr. Clarkes invitation, and thro’ my Brother (Majr. F.L. Claiborne) has
                            communicated to me, the designs of my Enemies. I know not the various means which Mr. Clarke may pursue to effect his purposes; but
                            this much I am convinced, that (whatever may have been said or written to the contrary) I shall be enabled to prove to the
                            satisfaction of every just Man, that I have honestly zealously, incessantly, and not (altogether) unsuccessfully laboured
                            to support in this Territory, the honor & Interest of my Country.—
                        Mr. Clarke calculates on the support of Mr. John Randolph, and to this Gentleman’s late unprovoked and
                            cruel attack, I am indebted for the renewal of the opposition to me in this quarter.—
                        I owe you an apology for this Letter;—I rely on your Goodness for Indulgence, & I promise you faithfully
                            that my next shall be more interesting.—
                  I have the honor to be Sir With great respect! Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    